DETAILED ACITON
This office action is in response to an Amendment/Request for Continued Examination (RCE) filed 12/01/2021.
Claims 1, 5, 10, and 19 have been amended.   No claims have been added.  No claims have been cancelled.  Thus claims 1-19 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Rep7ublic of Korea on 10/16/2019.  Examiner notes the priority documents to KR10-2019-0129258 have been retrieved.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (Gorobets et al., US 2012/0297121 A1) and further in view of Myung (Myung 2014/0380122 A1) and Patel (Patel et al., US 2016/0077745).

Regarding claim 1, Gorobets teaches A memory system comprising: a memory device (Gorobets [0011] discloses a memory device) including a plurality of memory blocks; (Gorobets [0015] discloses the memory device contains memory blocks) and a memory controller configured to control the memory device, (Gorobets [0011] and [0022] discloses the memory device may contain a memory controller) wherein the memory controller is further configured to set a first area which includes a first subset of the plurality of memory blocks, a second area within the first area, and a third area which includes a second subset of the plurality of memory blocks, (Gorobets [0027] discloses the first and second layers operate in the SLC portions of memory and comprise the first area.  The third layer operates in the MLC portions and is an example of a third area.  Gorobets preferentially writes data to the first layer (where the instant application preferentially writes data to the second subset of the plurality of memory blocks.   Thus the first layer of Gorobets is an example of the second area within the first area, the second layer of Gorobets is an example of a first area which includes a first subset of the plurality of memory blocks that are not a part of the second area within the first area.) 
wherein the memory controller is further configured to determine whether target data is to be written to the first area or the third area, (Gorobets FIG. 14 and supporting paras [0114]-[0118] discloses that the controller makes a selection of whether the data should be stored in the SLC Memory Portion 410 (first area) or the MLC Portion 420 (third area) as demonstrated by the Host data writes arrows at the top of FIG. 14 )
the first area that does not overlap with the second area where there are writable memory blocks, (Gorobets FIG. 14 and supporting paras [0114]-[0118]  that shows Fragment Caching layer 412 that is a first layer that is separate from the LG Sorting Layer 414, both contained in the SLC Memory Portion 410.) 
wherein the number of data bits stored per memory cell in the first area is less than the number of data bits stored per memory cell in the third area. (Gorobets [0027] discloses the first area (the second layer) is an SLC (single level cell containing 1 bit), the third area is a MLC (multi level cell typically containing 2 bits per cell. See also Gorobets Fig. 20 element 710 that discloses a MLC cell stores more than one bit of data.)

Gorobets Fig. 14 and supporting paras [0114]-[0118] discloses that Resident Binary Zone and Binary Cache data is preferentially first written to the first portion, then migrated to the second portion, and subsequently migrated to third portion.   Thus Gorobets teaches how to preferentially write data to SLC/MLC data into groups within the SLC/MLC memory in order to manage wear leveling of the flash data.   However Gorobets does not explicitly disclose where data is written for the case that there are no writable memory blocks in the preferred group within the SLC/MLC memory.  Thus Gorobets does not explicitly teach wherein, in an operation to determine if the target data is to be written to the first area, the memory controller is further configured to a) write the target data to the second area when there are writable memory blocks in the second area, and b) thereafter if there are no writable memory blocks in the second area during the operation to determine if the target data is to be written to the first area, write the target data to the portion of the first area that does not overlap with the second area, and wherein, when the number of free memory blocks in the first area or the third area is equal to or greater than a threshold number of free memory blocks or a size of a first writable area in the first area is equal to or larger than a first threshold area size, the memory controller determines whether the target data is to be written to the first area or the third area, based at least on a valid data percentage indicating a percentage of an area in which valid data to be requested by a host is stored in each of the first area and the third area and a size of a second writable area in the second area. 
Myung, of a similar field of endeavor, further teaches wherein, in an operation to determine if the target data is to be written to the first area, the memory controller is further configured to a) write the target data to the second area when there are writable memory blocks in the second area, (Myung [0026] discloses the control circuitry may select portions to write data based on an organization by group level, searching for regions that may accommodate the write starting with the lowest levels.   The lowest level of Gorobets would be the first level, which is the second area and would search for sufficient space in the first level (second area) first, writing the data to the first level if the empty space is sufficient to hold the data per Gorobets Fig. 14 and paras [0114]-[0018].   Gorobets [0017]-[0023] discloses a tradeoff between improved garbage collection (which favors writing smaller/frequently written together in a set of pages to an indexed paging system within larger pages) and reduced page addressing overhead requirements (which favors writing larger/ less frequently written pages to a collection of large pages).  Thus when Gorobets in view of Myung is directing small/frequently  data preferentially to the first level but finds it does not contain sufficient free space, it will write the data to the next highest level (the middle size/middle access pages) and then search the highest level (larger blocks in the third/MLC area) to find the level that best balances garbage collection and page addressing overhead requirements.)
and b) thereafter if there are no writable memory blocks in the second area during the operation to determine if the target data is to be written to the first area, write the target data to the portion of the first area that does not overlap with the second area (Myung [0026] discloses the control circuitry may select portions to write data based on an organization by group level, searching for regions that may accommodate the write starting with the lowest levels.   The second lowest level of Gorobets would be the second level, which is the first area and would search for sufficient space in the second level (first area) second, writing the data to the second level if the data is sufficient to hold the data per Gorobets Fig. 14 and paras [0114]-[0018]. )
wherein, when the number of free memory blocks in the first area or the third area is equal to or greater than a threshold number of free memory blocks or a size of a first writable area in the first area is equal to or larger than a first threshold area size, (Myung [0026] discloses the control circuitry may select portions to write data based on an organization by group level, searching for regions that may accommodate the write starting with the lowest levels.   Thus the control circuitry of Myung uses the size of the data to be written to establish a threshold number of free blocks to determine if the data is to be written to the area.)
the memory controller determines whether the target data is to be written to the first area or the third area, based at least on a valid data percentage indicating a percentage of an area in which valid data to be requested by a host is stored in each of the first area and the third area and a size of a second writable area in the second area.  (Examiner interprets the phrase “based at least on” to mean that the determination of where to write the target data is “determined by at least” the subsequent factors.  In other words.. the subsequent factors influence and help drive the decision.   They do not necessary necessitate where the target data is written, but influence or drive the decision.
Myung [0026] discloses the control circuitry may select portions to write data based on an organization by group level, searching for regions that may accommodate the write starting with the lowest levels. Thus when there  is insufficient space in the first region and second region, it will assess free space in the first, second and third regions and decide to place the data in the third region. 
Valid data may be interpreted as data that is written to storage and available to be read.   Gorobets [0014] discloses that flash memory writes are always written to free/erased blocks.  Gorobets [0018] discloses that with constant use and frequent updates, the predetermined resource will eventually be exhausted as the next write must be accompanied by a relocation of a block (as a part of a garbage collection process that frees up a block).  Thus, as the amount of data written increases, the amount of free space decreases.    The more valid data there is, the less free space there is.   
Gorobets [0025],[0057]-[0058] discloses that memory is read (i.e. sensed) in terms of a minimum size of a page.  Thus in the solution of Gorobets in view of Myung the amount of free space as measured in pages drives the decision of where data is stored.   
Since the amount of free space is inversely proportional to the amount of data written,  the amount of free space is dependent on (i.e. based on) the amount of data written (i.e. the amount of valid data) and the decision of where data is stored is based on both the amount of free space and the amount of valid data since the two values are intertwined and influence one another.)
Gorobets and Myung are in a similar field of endeavor as both relate to managing SLC and MLC memory cells that are partitioned in separate regions to facilitate writing data to the memory to manage wear out of the memory that might come from frequently written data and/or garbage collection.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate searching for free space based on the lowest ordered groups that might have space as described by Myung into the solution of Gorobets that divides memory in groups, writing data into the group levels that are ordered by writing frequency and size.   Thus writing frequently updated/small data into the first level as long as there is room in the first level, but then searching for empty storage in the second level if insufficient space is found in the first level.  Such a combination is combining prior art elements (ordering memory SLC portions and MLC portions for the management of data as taught by Gorobets, utilizing the searching for empty blocks) according to known methods (searching for empty blocks in a memory organized and ordered in logical groups at the target level and above,  as described by Myung) to obtain predictable results (finding the empty block in the lowest level that produces the most desirable performance results for the memory write).
The reasons for obviousness for combining Gorobets and Myung for dependent claims 2-4, and 6-9 are the same as those presented for claim 1 above.

The combination of Gorobets and Myung discloses the data is written if the region may accommodate the write size, but does not explicitly disclose that the size is measured as a percentage of the space.  Thus the combination does not explicitly disclose Patel, of a similar field of endeavor further discloses valid data percentage indicating a percentage of an area in which valid data is stored.
Patel, of a similar field of endeavor further discloses valid data percentage indicating a percentage of an area in which valid data is stored (Patel [0071] discloses that the amount of space written, which is directly proportional to the amount of free space, may be computed as a percentage, i.e. write_quota_pct=(write_quota_used/write_quota_total)*100.   Examiner notes that “a valid data percent indicating a percentage of an area in which valid data is stored in each of the first area and a third area” may indicate one of percentage values, the first value representing the % of total space in the first area containing valid data and a second value representing the % of total space in the second area containing valid data and these two percentage values may differ.   )
Gorobets, Myung, and Patel are all in a similar field of endeavor as all relate to managing data read from and written to SLC and MLC flash devices.  Thus it would have been obvious to a person of ordinary skill  in the art before the effectively filed data of the claimed invention to incorporate a calculation to determine if a region may accommodate a write based on percentages as disclosed by Patel into the solution of Gorobets and Myung that performs garbage collection.    Doing so is a simple substitution of one known element for another (substituting the measurement of available space based on percentages versus total blocks) to obtain predictable results (ensuring you have sufficient space to write the data).  
The reasons for obviousness for combining the measurement in terms of percentage as described by Patel into the solution of Gorobets and Myung for dependent claims 2-4, and 6-9 are the same as those presented for claim 1 above.

Regarding claim 2, The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 1 above.  Gorobets further teaches wherein each memory cell in the first area is a single level cell (SLC) which stores 1 bit of data.  (Gorobets [0027] discloses the first and second layers operate in the SLC portions of memory, which is an example of a first area, and where SLC cells store 1 bit of data).


Regarding claim 3, The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 1 above.  Gorobets further teaches wherein each memory cell in the third area stores 2 or more bits of data.  (Gorobets [0027] discloses the third layer operates in the MLC portions, where is an example of a third area that stores 2 or more bits of data.   See also Gorobets Fig. 20 element 710 that discloses a MLC cell stores more than one bit of data.) 


Regarding claim 4, The combination of Gorobets, Myung and Patel teaches all of the limitations of claim 1 above.  
Patel, of a similar field of endeavor, further teaches wherein, when the number of free memory blocks in the first area or the third area is less than a threshold number of free memory blocks or a size of a first writable area in the first area is smaller than a first threshold area size, the memory controller is further configured to determine whether to perform garbage collection for the memory blocks in the first area or the third area, (Patel [0074] discloses segment cleaning (i.e. garbage collection) may be triggered when the free space usage changes more than 1%.  When the number of free memory blocks or the size of the free memory as measured by a percentage at time t2 is less than 99% of the free memory blocks as measured at time t1, the system is configured to determine that garbage collection should be performed.  The lower levels of Gorobets are the SLC blocks as they have the highest write speed.  Thus Gorobets in view of Myung and Patel teaches when the number of free memory blocks or the total size of the free memory in any memory area, including the SLC, is smaller than a first threshold area size as measured by a % change over time, the memory controller determines it should perform garbage collection in the memory area.)
before determining whether the target data is to be written to the first area or the third area.  (Patel [0063]-[0064] discloses that the rates used to determine if garbage collection should be performed are based on incoming writes workload, and that incoming I/O rate may be inhibited (i.e., retrained) to allow segment cleaning in retard to catch-up.  Thus garbage collection is performed before data writes occur to ensure that sufficient free space is maintained to support a variable workload and smooth host-received latency.)
Gorobets, Myung, and Patel are all in a similar field of endeavor as all relate to managing data read from and written to SLC and MLC flash devices.  Thus it would have been obvious to a person of ordinary skill  in the art before the effectively filed data of the claimed invention to incorporate the garbage collection based on free space changes as disclosed by Patel into the solution of Gorobets, Myung, and Patel that performs garbage collection.  One would be motivated to do so in order to (Patel [0067]-[0068] ensure sufficient free space is maintained to support a variable workload and smooth host-perceived latency while avoiding write amplification that prematurely wears out flash by adding unnecessary writes to flash devices that support a limited number of writes in a lifetime.


Regarding claim 6, The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 5 above.  
Patel, of a similar field of endeavor, further teaches wherein, when the valid data percentage is equal to or greater than a threshold valid data percentage and the size of the second writable area is smaller than a second threshold area size, the memory controller determines whether to perform garbage collection for the memory blocks in the first area or the third area,  (Patel [0074] discloses segment cleaning (i.e. garbage collection) may be triggered when the free space usage changes more than 1%.  When the number of free memory blocks or the size of the free memory as measured by a percentage at time t2 is less than 99% of the free memory blocks as measured at time t1, the system is configured to determine that garbage collection should be performed.  The lower levels of Gorobets are the SLC blocks as they have the highest write speed.  Thus Gorobets in view of Myung and Patel teaches when the number of free memory blocks or the total size of the free memory in any memory area, including the SLC, is smaller than a first threshold area size as measured by a % change over time, the memory controller determines it should perform garbage collection in the memory area.)
before determining whether the target data is to be written to the first area or the third area.  (Patel [0063]-[0064] discloses that the rates used to determine if garbage collection should be performed are based on incoming writes workload, and that incoming I/O rate may be inhibited (i.e., retrained) to allow segment cleaning in retard to catch-up.  Thus garbage collection is performed before data writes occur to ensure that sufficient free space is maintained to support a variable workload and smooth host-received latency.)
The motivation to combine Patel into the combination of Gorobets and Myung is the same as set forth in claim 4 above.


Regarding claim 7,  The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 5 above.  
Myung further teaches when the valid data percentage is less than a threshold valid data percentage or the size of the second writable area is equal to or larger than a second threshold area size, the memory controller determines that the target data is to be written to the first area.  (Myung [0026] discloses the control circuitry may select portions to write data based on an organization by group level, searching for regions that may accommodate the write starting with the lowest levels.  
 Examiner notes that “a valid data percent indicating a percentage of an area in which valid data is stored in each of the first area and a third area” described in claim 1 from which this claim depends may indicate one of two percentage values, the first value representing the % of total space in the first area containing valid data and a second value representing the % of total space in the second area containing valid data and these two percentage values may differ.  Examiner further notes claim 7 recites “the valid data may be less than a percentage or”, thus is met when the valid data is less than a percentage (i.e. when the total space containing valid data in the first area or the third area as measured in percentage) is less than a threshold valid data percentage... the memory controller determines that the target data is to be written to the first area.  The in the solution of Gorobets in view of Myung, the second region of Myung is the first area and  when the lowest level of Myung is full but the second region of Myung has sufficient space, it will write the data to the second region of Myung (the first area).

The combination of Gorobets, Myung, and Patel discloses the data is written if the region may accommodate the write size, but does not explicitly disclose that the size is measured as a percentage of the space.
Patel, of a similar field of endeavor further discloses when the valid data percentage is less than a threshold valid data percentage or the size of the second writable area is equal to or larger than a second threshold area size, the memory controller determines that the target data is to be written to the first area.  (Patel [0071] discloses that the amount of space written, which is directly proportional to the amount of free space, may be computed as a percentage, i.e. write_quota_pct=(write_quota_used/write_quota_total)*100.  Thus Patel teaches that a measure of fullness may be expressed as a percentage.)
Gorobets, Myung, and Patel are all in a similar field of endeavor as all relate to managing data read from and written to SLC and MLC flash devices.  Thus it would have been obvious to a person of ordinary skill  in the art before the effectively filed data of the claimed invention to incorporate a calculation to determine if a region may accommodate a write based on percentages as disclosed by Patel into the solution of Gorobets, Myung, and Patel that performs garbage collection.    Doing so is a simple substitution of one known element for another (substituting the measurement of available space based on percentages versus total blocks) to obtain predictable results (ensuring you have sufficient space to write the data).  


Regarding claim 10, Gorobets discloses A memory controller (Gorobets [0054] discloses a memory device managed by a memory controller) comprising: a memory interface configured to communicate with a memory device (Gorobets Fig. 1 that shows a memory interface between Memory Controller 102 and Memory Chip 100 represented by the line with dual arrows between the two components) including a plurality of memory blocks; and (Gorobets Fig. 3 and supporting para [0034] discloses the memory array is organized in erasable blocks.)
The remainder of claim 1 recites limitations described in claim 1 above, thus is rejected based on the teachings and rationale of claim 1 above.


Regarding claim 11, The combination of Gorobets and Myung teaches all of the limitations of claim 10 above.
The remainder of claim 11 recites limitations described in claim 2 above, thus is rejected based on the teachings and rationale of claim 2 above.

Regarding claim 12, The combination of Gorobets and Myung teaches all of the limitations of claim 11 above.
The remainder of claim 12 recites limitations described in claim 3 above, thus is rejected based on the teachings and rationale of claim 3 above.


Regarding claim 13,  The combination of Gorobets and Myung teaches all of the limitations of claim 10 above.  
The remainder of claim 13 recites limitations described in claim 4 above, thus is rejected based on the teachings and rationale of claim 4 above.


Regarding claim 15,  The combination of Gorobets and Myung teaches all of the limitations of claim 14 above.  
The remainder of claim 15 recites limitations described in claim 6 above, thus is rejected based on the teachings and rationale of claim 6 above.


Regarding claim 16,  The combination of Gorobets and Myung teaches all of the limitations of claim 14 above.  
The remainder of claim 17 recites limitations described in claim 7 above, thus is rejected based on the teachings and rationale of claim 8 above.

Regarding claim 19, A method for operating a memory controller which controls a memory device (Gorobets [0054] discloses a memory device managed by a memory controller) including a plurality of memory blocks, the method comprising: (Gorobets Fig. 3 and supporting para [0034] discloses the memory ar4ay is organized in erasable blocks.)
The remainder of claim 19 recites limitations described in claim 1 above, thus is rejected based on the teachings and rationale of claim 1 above.



Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets in view of Myung and Patel and further in view of Lee (LEE et al., US 2014/0003142 A1).

Regarding claim 8, The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 1 above.   Gorobets further teaches  the memory controller is further configured to migrate data from the first area to the third area.  (Gorobets Fig. 14 and supporting paras [0114]-[0118] discloses that data stored in the first area consisting of SLC data is migrated to the third area containing MLC data.  See Gorobets [0098] that discloses SLC blocks are evicted to MLC blocks is based on Least-Recently-Written basis.)
However, the combination does not explicitly teach this is performed as a background task, thus does not explicitly teach wherein, when the memory controller is in an idle state.
Lee, of a similar field of endeavor, further teaches wherein, when the memory controller is in an idle state, (Lee [0035]-[0037] discloses that during the idle state, free memory blocks may be allocated in advance and when there is insufficient room to perform garbage collection within the first memory area consisting of SLC blocks, the system may move data between the SLC memory and TLC memory block.  Lee [0052] discloses that the algorithm applies to MLCs as the destination of the copy as well)
Gorobets, Myung, Patel, and Lee are all in a similar field of endeavor as all relate to managing data read from and written to SLC and MLC flash devices.  Thus it would have been obvious to a person of ordinary skill  in the art before the effectively filed data of the claimed invention to incorporate a background processing of migration data from SLC to MLC blocks into the solution of Gorobets, Myung, and Patel.   One would be motivated to do so in order to (Lee [0035]-[0037] create sufficient space to perform garbage collection as disclosed by Gorobets in view of Myung when there is insufficient room to perform garbage collection.
The reasons for obviousness for combining Gorobets, Myung, Patel and Lee for dependent claim 9 are the same as those presented for claim 8 above.


Regarding claim 9, The combination of Gorobets, Myung, Patel, and Lee teaches all of the limitations of claim 8 above.   
Gorobets further teaches wherein data stored in the second area is preferentially migrated to a portion of the first area not overlapping with the second area.  (Gorobets Fig. 14 and supporting paras [0114]-[0118]discloses that data stored in the first region (i.e. second area within the first area) is preferentially migrated to the send region (i.e. first subset of the plurality of memory blocks in the first region.  See Gorobets [0098] where Eviction of data form the Binary Cache to the SLC update blocks is based on Least-Recently-Written basis, where an eviction is an example of migration.)


Regarding claim 17,  The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 10 above.  
The remainder of claim 17 recites limitations described in claim 8 above, thus is rejected based on the teachings and rationale of claim 9 above.

Regarding claim 18,  The combination of Gorobets, Myung, and Patel teaches all of the limitations of claim 18 above.  
The remainder of claim 19 recites limitations described in claim 0 above, thus is rejected based on the teachings and rationale of claim 9 above.



Response to Remarks
Examiner thanks Applicant for their claim amendments and remarks of June 8, 2022.

Drawings
Applicant noted that the final Office Action of 03/21/2022 did not indicate whether the drawings submitted on April 8, 2020 have been accepted.
Examiner agrees with applicant.  The current Office Action indicates that the drawings submitted April 8, 2020 have been accepted.

Claim Rejections Under 35 U.S.C. 103
Claims 1-3, 10-13, and 19 
	Applicant argues on page 13 of their remarks “the final Office Action on page 5 took a position that numbered paragraph [0026] teaches that “the memory controller determines whether the target data is to be written to the first are or the third area, based at least on a valid data percentage indicating a percentage of an area in which valid data is stored in each of the first and the third area and a size of second writable area in the second area.”  Applicant  includes a screen shot of Examiner’s Final OA, similar to the one included immediately below:

    PNG
    media_image1.png
    360
    599
    media_image1.png
    Greyscale

	Examiner notes that the text “percentage” and “a percentage of” is not bolded.  Examiner intended to communicate that Myung [0026] teaches the bolded text, meaning Myung teaches controlling the destination of the target data to be written, where the target is written to the first are or the third area, based on an amount of valid data indicating an area in which valid data is stored in each of the first and the third area and a size of second writable area in the second area.    Examiner later cites Patel paragraph [0071] on pages 12 and 13 of the final office action to teach the amount of data that controls the target of a write may be expressed as a percentage.  Thus the amount of data may be expressed as an amount or as a percentage.   Examiner further notes that the percentage is of an area.. but the area is not further described other that “in which valid data is stored”.   Thus the claim limitation referring to basing at least on a percentage of an area.. broadly claims a limitation based on or determined from a percentage of an area in which valid data is stored.  The area the valid data is stored may be the first, second, or third area or any other area where valid data is stored, or some combination of these areas.

	Applicant further argues on pages 14 of their remarks “Accordingly, numbered paragraph [0026] of Myung teaches that area (=portions, regions) to which data is written is determined based on whether there are sufficient free blocks.  However, numbered paragraph [0026] of Myung does not teach “a valid data percentage indicating a percentage of an area in which valid data is stored.”
	Examiner agrees.   Myung teaches that the area to which data is written is determined based on whether there are sufficient free blocks.  Examiner agrees that Myung does not teach this based on a value expressed in terms of percentage.  However, Examiner also notes that Patel [0071] is cited in the final office action of 03/21/2022 and the office action above to teach that the expression of free space may be expressed in terms of a percentage.  
	Examiner further notes that the claim limitation ‘based at least on .. and a size of a second writable area in the second area’ could be interpreted to include expressing the size of the second writable area in the second area as a percentage.   

	Applicant further argues on page 14 of their remarks ‘Indeed, the percentage of valid data does not directly affect the amount of free space.  That is, unlike the assertion in the final Office Action that the “amount of free space is based on the size of the area less any area written to,” there is not necessarily a correlation between a percentage of valid data and the amount of free space.  This is because the stored data may be invalid (dummy) data instead of valid data.  Even if there is more invalid data than valid data stored in the area, the size of the area where data can be written is reduced.’
	Examiner respectfully disagrees.  Examiner agrees that one possible interpretation of invalid data might be to exclude padded data.  However, the example of invalid data being dummy data is not disclosed in the specification.   Applicant is arguing a claim limitation not present in the claims and not disclosed in the specification.  The specification identifies valid data as data “to be requested by a host”.   The specification does not discuss invalid data and does not disclose padding as an example of invalid data.   Applicant provides one interpretation of what valid data might exclude, but it is not the only interpretation of valid data.   Examiner has interpreted valid data to be data written to the storage device that may be read by the host (and could include or exclude any padded data).  Applicant, further assumes that padded data would not be returned to the host.  This is not disclosed in the instant application.  US application 2016/0179559 A1 by Senda, not relied upon but  considered relevant to this application, discloses in Fig. 5 and supporting paragraphs [0057]-[0064] a process for handling blocks of data stored on an external storage system.   Entire blocks (i.e. pages) are returned to the requesting host in response to read requests that are handled by kernel sys_read calls.   In a paged system, entire blocks are returned to the host, and these blocks would include any padded data stored on the storage system.   There is no separate process described in the specification that removes padding and returning just the  unpadded data to the host.   Any pages containing both application data and padded data would be returned containing both items.   Thus, even if the page contained padded data, is does not necessary mean that the padded data is not returned to the host and therefore constitutes invalid data.
Applicant, by referring to padded data as invalid data, seems to be interpreting valid data as what might be described as application data (i.e. non-padded data). However, the instant application does not detail how padding is handled and does not distinguish valid data as unpadded data.   Applicant is arguing claim limitations that are not claimed and not described in the specification.  
Thus applicants argument ‘there is not necessarily a correlation between a percentage of valid data and the amount of free space.. because the stored data may be invalid (dummy) data instead of valid data’ where valid data is returned to the host is not persuasive.

Examiner further notes that the claim limitation recites “based at least on” an interprets the phrase to mean that the determination of where to write the target data is “determined by at least” the subsequent factors.  In other words.. the subsequent factors influence and help drive the decision.   They do not necessary necessitate where the target data is written, but influence or drive the decision.   
Examiner further notes that the subsequent factors are “based at least on” meaning are influenced by the subsequent factors (along with other possibly factors).  The claim limitation does not elaborate on how the subsequent factors influence the determination.  There is no claim that any specific formula is applied and there is no specific factor incorporated into any specific formula.  
Myung [0026] discloses the control circuitry may select portions to write data based on an organization by group level, searching for regions that may accommodate the write starting with the lowest levels. Thus when there  is insufficient space in the first region and second region, it will assess free space in the first, second and third regions and decide to place the data in the third region. 
Valid data may be interpreted as data that is written to storage and available to be read.   Gorobets [0014] discloses that flash memory writes are always written to free/erased blocks.  Gorobets [0018] discloses that with constant use and frequent updates, the predetermined resource will eventually be exhausted as the next write must be accompanied by a relocation of a block (as a part of a garbage collection process that frees up a block).  Thus, as the amount of data written increases, the amount of free space decreases.    The more valid data there is, the less free space there is.   
Gorobets [0025],[0057]-[0058] discloses that memory is read (i.e. sensed) in terms of a minimum size of a page.  Thus in the solution of Gorobets in view of Myung the amount of free space as measured in pages drives the decision of where data is stored.   
Since the amount of free space is inversely proportional to the amount of data written,  the amount of free space is dependent on (i.e. based on) the amount of data written (i.e. the amount of valid data) and the decision of where data is stored is based on both the amount of free space and the amount of valid data since the two values are intertwined and influence one another.   Thus Gorobets in view of Myung is influenced by the amount of free space AND the amount of data written (i.e. valid data) in the first, second and third areas.   Patel [0071] is later cited to disclose that the amount of data (either free or written/valid) may be expressed as either an absolute amount or a percentage.


Claims 4-7 and 13-17
	Applicant notes on page 15 that the deficiencies in Myung are not overcome by Patel.  
	Examiner respectfully disagrees.  As noted in the remarks above, Myung teaches controlling the destination of the target data to be written, where the target is written to the first are or the third area, based on an amount of valid data indicating an area in which valid data is stored in each of the first and the third area and a size of second writable area in the second area.    Examiner later cites Patel paragraph [0071] on pages 12 and 13 of the final office action to teach the amount of data that controls the target of a write may be expressed as a percentage.  

Claims 8, 9, 17 and 18
Applicant’s arguments with respect to dependent claims 2-4, 8-9 and 11-13, 15-18 all are based on perceived errors in the base claims, thus have been addressed in the base claims above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is:
US application 2016/0179559 A1 by Senda.  Fig. 5 and supporting paragraphs [0057]-[0064] discloses that entire pages of returned to the requesting host in response to read requests that are handled by kernel sys_read calls.   
US application 20140185376 A1 by Sinclair that discloses data placement in a flash memory may be determined [0059] and [0093]  based on a fixed amount or a percentage of valid data. 
US application 2017/0180478 by Hashimoto that discloses [0060] a free block pool contains blocks that do not store valid data, that is all data stored in the free block 44 are invalidated.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138